Citation Nr: 0029655	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-141 10	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for a back condition 
with neurological residuals, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

It is verified in the record that the veteran had active duty 
from January 1941 to January 1946.  

This matter is before the Board of Veterans' Appeals on 
appeal of a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  


REMAND

In a June 1999 VA Form 9, the appellant stated that he did 
not wish to testify before a hearing before the Board.  In 
July 1999, however, a written request for a personal hearing 
before a hearing officer at the RO was presented.  Such a 
hearing has not, however, taken place, and there is no 
indication that the RO offered him an opportunity to present 
testimony.  Hence, to ensure that the veteran is afforded due 
process of law, he must be given the requested personal 
hearing, if he still desires one, before his appeal is 
adjudicated.  38 C.F.R. § 20.700 (2000).

When it is determined during the course of review that 
further evidence or clarification of evidence or correction 
of a procedural defect is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction specifying the action to be taken.  
38 C.F.R. § 19.9 (2000).  

Hence, this case is REMANDED for the following actions:

The RO should contact the veteran and ask 
him to clarify in writing whether he 
still desires a hearing before a hearing 
officer at the RO.  If the veteran 
desires to have the hearing, the RO 
should schedule one and provide the 
veteran with appropriate notice thereof.

Upon completion of the requested action, the RO should return 
the case to the Board for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

